DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/26/2022 has been entered. Applicant has amended claims 1, 3-13, 14, 16, 19, and 20. No new claims have been added. Applicant has cancelled claim 2. Claims 1 and 3-20 are currently pending in the instant application. Applicant’s amendments have overcome the drawing objection previously set forth in the Non-Final Office Action mailed 10/01/2021.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 01/26/2022, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claims 1, 14, and 20.
	Regarding claim 1…
	The examiner notes that Orbay in combination with Sundet teaches the amended limitations of claim 1. Orbay teaches of an endoscopic device that has interchangeable front housing portions coupled to a rear housing portion. The plane defined by the respective edges of the front and rear housing portion when coupled is transverse to the endoscope tube, as seen in Fig. 35A. In addition, the endoscopic device of Orbay is cordless because it uses a reusable battery and does not have a power cord attached to it for operation. Sundet teaches the details of the connector located at the distal end of the front housing portion, as seen in Fig. 4.
Regarding claim 14 and 20…
	Chen teaches the amended limitation seen in claims 14 and 20 regarding the interchangeable front housing portions each having a different connector at a distal end of the front housing portion (112a, 112b). Each connector is different because of the color associated with it that corresponds to the various end effectors that can be attached ([0042]- surgical instrument system 10 includes a plurality of uniquely colored disposable housings). Chen also teaches that the connectors can be differentiated by “a colored pattern, design, or other indicia” (para [0048], see current 103 rejection below for more detail).
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “key member” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the Applicant’s specification [0042] as the key portion 59 performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0195128 to Orbay et al. (hereinafter “Orbay”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”).
Regarding claim 1, Orbay discloses in Fig. 35A of a cordless endoscope comprising: 
	a housing that defines an ergonomic handpiece sized to be held between a palm and one or more fingers of a user's hand (Fig. 35A - handle 300 & interchangeable cannula 302), the housing having a front housing portion (Fig. 35A - interchangeable cannula 302) that removably couples ([0153]- an embodiment of the present invention can include interchangeable cannulas with different tips for different purposes) to a rear housing portion (Fig. 35A - handle 300) along respective edges of the front housing portion and the rear housing portion to define the housing (Fig. 35A);
	an endoscope tube that extends distally of the housing (Fig. 35A- endoscope 301), the endoscope tube linearly extending to a distal end about an axis transverse to a plane defined by the respective edges (Fig. 35A); and 
	electronics housed in the housing and configured to operate one or more light sources in the cordless endoscope ([0160]- the EM 400 is sized to be received within the handle 300 and designed to…provide power to one or more LEDs located within the imaging device or the prow of the cannula or, alternatively, provide light to be transmitted to the distal end of the cannula via the light channel of an endoscope, optical fibers or light tunnel), the electronics comprising one or more batteries ([0169]- The EM 400 (FIG. 37) may include…a battery (rechargeable or not) and a printed circuit board ([0170]- the EM 400 of that embodiment can include the electronic circuitry 420), 
	and wherein the cordless endoscope is rotatable about the axis of the endoscope tube (Fig. 35A).
Orbay does not expressly teach an eyepiece that extends proximally of the housing, and wherein the housing includes a connector configured to removably couple with a cannula connector of a cannula when the endoscope tube is inserted through the cannula, the front housing portion defining the connector at a distal end of the front housing portion.
However, Sundet teaches of an analogous endoscopic device including an eyepiece that extends proximally of the housing (Fig. 1-eyepiece 12), wherein the housing includes a connector (Fig. 4 - Receiver 40) configured to removably couple with a cannula connector (Fig. 2- adapter stop 44) of a cannula (Fig. 1 endotracheal tube 20) when the endoscope tube is inserted through the cannula (Fig. 1; see [0028]), the front housing portion (Fig. 2- hub 19) defining the connector at a distal end of the front housing portion (Fig. 3- distal end 26; [0028]- the endotracheal tube 20 and the adapter stop 44 secured on the end thereof are slipped over the stylus 34 until the end of the stop 44 is received in the receiver 40).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Orbay to incorporate the eyepiece and connector at a distal end of the front housing portion, as taught by Sundet. It would have been advantageous to make the combination in order to eliminate the possibility of misplacement of the component during surgical procedures ([0013] of Sundet).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Orbay to include an eyepiece that extends proximally of the housing, as taught by Sundet. It would have been advantageous to make the combination for observation by a medical practitioner ([0030] of Sundet).
The modified device of Orbay in view of Sundet will hereinafter be referred to as modified Orbay.
Regarding claim 4, modified Orbay teaches the cordless endoscope of claim 1, and Orbay further discloses wherein the cordless endoscope is rotatable by a user via the handpiece (Figs. 35A -36C).
Regarding claim 8, modified Orbay teaches the cordless endoscope of claim 1, but Orbay does not expressly teach wherein the connector comprises a locking groove or recess.
However, Sundet teaches of an analogous endoscopic device wherein the connector comprises a locking groove or recess (Fig. 4- receiver 40; The examiner notes “and/or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Orbay to incorporate a connector comprising a locking groove or recess, as taught by Sundet. It would have been advantageous to make the combination in order to eliminate the possibility of misplacement of the component during surgical procedures ([0013] of Sundet).
Regarding claim 9, modified Orbay teaches the cordless endoscope of claim 1, but Orbay does not expressly teach wherein the connector comprises a key member configured to engage the cannula in a particular orientation.
However, Sundet teaches of an analogous endoscopic device wherein the connector comprises a key member configured to engage the cannula in a particular orientation (See Examiner’s annotated Fig. 4).

    PNG
    media_image1.png
    422
    512
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Orbay to incorporate a key member, as taught by Sundet. It would have been advantageous to make the combination in order to eliminate the possibility of misplacement of the component during surgical procedures ([0013] of Sundet).
Regarding claim 12, modified Orbay teaches the cordless endoscope of claim 1, and Orbay further discloses wherein the one or more batteries ([0170]- In one particular embodiment, the power supply 430 is a rechargeable battery) comprise a flat button cell (The examiner notes that changes in shapes involve only routine skill in the art (See MPEP 2144.04 (IV)(B)).
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0195128 to Orbay et al. (hereinafter “Orbay”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and in further view of U.S. Publication No. 2015/0366560 to Chen et al. (hereinafter “Chen”).
Regarding claim 3, modified Orbay teaches the cordless endoscope of claim 1, and Orbay further discloses wherein the front housing portion is interchangeable between a plurality of front housing portions (Figs 35A-36C- [0153]- Referring to FIG. 35A, an embodiment of the present invention can include interchangeable cannulas with different tips for different purposes), each having a connector configured to couple to one of a plurality of different cannulas (Figs 35A-36C- [0153]- Referring to FIG. 35A, an embodiment of the present invention can include interchangeable cannulas with different tips for different purposes), but neither Orbay nor Sundet expressly teach each having a different connector.
However, Chen teaches of an analogous endoscopic device wherein the front housing portion is interchangeable between a plurality of front housing portions ([0042]- surgical instrument system 10 further includes a plurality of disposable housings, for example, disposable housing 110 a ( FIG. 3A) and/or a disposable housing 110 b ( FIG. 3B)), each having a different connector ([0049]- each disposable housing 110 a , 110 b , of the plurality of disposable housings, has a discrete color that matches a discrete color of one type of adapter assembly 200 a , 200 b and/or one type of end effector 300 a , 300 b) configured to couple to one of a plurality of different cannulas (Figs. 4A & 4B; [0056]- surgical instrument system 10 further includes a plurality of adapter assemblies, for example, adapter assemblies 200 a and 200 b…surgical instrument system 10 may include various alternately configured adapter assemblies suitable for coupling inner core handle assembly 101).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Orbay to incorporate a connector having a different color configured to couple to one of a plurality of different cannulas, as taught by Chen. It would have been advantageous to make the combination in order to have disposable housings selected for use for a particular surgical procedure by matching a color of a disposable housing with a color of an adapter assembly and/or a color of an end effector ([0003] of Chen).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0195128to Orbay et al. (hereinafter “Orbay”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and in further view of U.S. Publication No. 2006/0229495 to Frith.
Regarding claim 5, modified Orbay teaches the cordless endoscope of claim 1, but neither Orbay nor Sundet expressly teach wherein the eyepiece is configured to removably engage a coupling member of a camera.
However, Frith teaches of an analogous endoscopic device wherein the eyepiece is configured to removably engage a coupling member of a camera (Fig. 2; [0035] - Coupler assembly 14 comprises a distal cylindrical "grabber" means 20, which is releasably attachable to the eyepiece of scope 10, and a proximal camera mount means 22 which, in the preferred embodiment is fixedly attached to camera 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Frith that teach an eyepiece that is configured to removably engage a coupling member of a camera, into the teachings of modified Orbay. It would have been advantageous to make the combination in order to enable the output image of an endoscope to be viewed on a video monitor ([0005] of Frith).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0195128 to Orbay et al. (hereinafter “Orbay”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and in further view of U.S. Publication No. 2002/0095068 to Lubowski. 
Regarding claim 6, modified Orbay teaches the cordless endoscope of claim 1, and Orbay further discloses wherein the housing, endoscope tube, electronics are disposable as an integral unit ([0153]- A reusable or disposable handle 300; [0156]- the EM can be disposable… a disposable cannula), but neither Orbay nor Sundet expressly teach wherein the eyepiece is disposable.
However, Lubowski teaches of an analogous endoscopic device wherein the eyepiece is disposable ([0059]- eyepiece 20 may be a separate disposable part).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Orbay to incorporate a disposable eyepiece, as taught by Lubowski. It would have been advantageous to make the combination in order to reduce contamination ([0051] of Lubowski).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0195128 to Orbay et al. (hereinafter “Orbay”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and in further view of U.S. Patent No. 4,782,819 to Adair.
Regarding claim 7, modified Orbay teaches the cordless endoscope of claim 1, and Orbay further discloses wherein the housing, endoscope tube, and electronics are sterilizable as an integral unit ([0083]-As with the cannula … the handle…can be … capable of being re-sterilized for re-use), but neither Orbay nor Sundet expressly teach wherein the eyepiece is sterilizable. 
However, Adair teaches of an analogous endoscopic device wherein the eyepiece is sterilizable (Col. 1, lines 62-63-Both the eyepiece and the endoscope are sterilizable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Orbay to incorporate the eyepiece being sterilizable, as taught by Adair. It would have been advantageous to make the combination in order to reduce cost since the eyepiece does not have to be replaced (Col. 1, lines 61-62 of Adair).
Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0195128 to Orbay et al. (hereinafter “Orbay”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and in further view of U.S. Publication No. 2020/0205644 to Nakajima.
Regarding claim 10, modified Orbay teaches the cordless endoscope of claim 1, and although Orbay further discloses further comprising a switch interface on the housing, the switch interface being actuatable by a user ([0158]- buttons and/or other means of controlling the functions can be present on the handle), neither Orbay nor Sundet expressly teach the switch interface being actuatable by a user to operate the one or more light sources of the cordless endoscope.
However, Nakajima teaches of an analogous endoscopic device further comprising a switch interface on the housing actuatable by a user to operate a light source of the endoscope assembly (Fig. 2 - light source switch 143).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of modified Orbay to include a switch to operate a light source, as seen above in the teachings of Nakajima. It would have been advantageous to make the combination in order to emit light powered by the battery ([0048] of Nakajima).
Regarding claim 11, modified Orbay teaches the cordless endoscope of claim 1, but neither Orbay nor Sundet expressly teach wherein the one or more batteries include a AA alkaline battery. 
However, Nakajima teaches of an analogous endoscopic device wherein the one or more batteries include a AA alkaline battery (Fig. 2 - battery accommodation section 142).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of modified Orbay to include an AA alkaline battery, as seen above in the teachings of Nakajima. It would have been advantageous to make the combination in order to emit light powered by the battery ([0048] of Nakajima).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0195128 to Orbay et al. (hereinafter “Orbay”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and in further view of U.S. Publication No. 2014/0221749 to Grant.
Regarding claim 13, modified Orbay teaches the cordless endoscope of claim 1, but neither Orbay nor Sundet expressly teach wherein the cordless endoscope is configured for sterilization using an ethylene oxide (EtO) sterilization process.
However, Grant teaches of an analogous endoscopic device wherein the endoscope assembly is configured for sterilization using an ethylene oxide (EtO) sterilization process (see [0104]- the handle 12 and the insertion section 14 …need…a pre-usage sterilization with ethylene oxide, radiation, or the like, during, for example, manufacture, assembly or packaging of the device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope assembly of modified Orbay to include an ethylene oxide (EtO) sterilization process, as seen above in the teachings of Grant. It would have been advantageous to make the combination in order to prevent contamination.
Claims 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0195128 to Orbay et al. (hereinafter “Orbay”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and U.S. Publication No. 2015/0366560 to Chen et al. (hereinafter “Chen”).
Regarding claim 14, Orbay discloses in Figs. 35A-36C of a kit for a cordless endoscope ([0098]- a tool kit can be provided that includes a single handle, electronic module and display, but also a plurality of different cannulas adapted for different surgical, therapeutic or diagnostic procedures), comprising: 
	a rear housing portion (Fig. 35A - handle 300); 
	a plurality of interchangeable front housing portions (Fig. 35A - interchangeable cannula 302; [0153]- an embodiment of the present invention can include interchangeable cannulas with different tips for different purposes), each front housing portion coupleable to the rear housing portion along respective edges of the front housing portion and the rear housing portion to define a housing and ergonomic handpiece (Figs. 35A-36C), each of the front housing portions having a connector at a distal end of the front housing portion (see examiner’s annotated Fig. 35A), each connector configured to couple to one of a plurality of different cannulas (Fig. 35A - interchangeable cannula 302; [0153]- an embodiment of the present invention can include interchangeable cannulas with different tips for different purposes); 
	an endoscope tube that extends distally of the front housing portion (Fig. 35A- endoscope 301); 
	electronics housed in a cavity of the housing and configured to operate one or more light sources in the cordless endoscope ([0160]- the EM 400 is sized to be received within the handle 300 and designed to…provide power to one or more LEDs located within the imaging device or the prow of the cannula or, alternatively, provide light to be transmitted to the distal end of the cannula via the light channel of an endoscope, optical fibers or light tunnel), the electronics comprising one or more batteries ([0169]- The EM 400 (FIG. 37) may include…a battery (rechargeable or not) and a printed circuit board ([0170]- the EM 400 of that embodiment can include the electronic circuitry 420), but Chen does not expressly teach each of the front housing portions having a different connector.
However, Chen teaches of an analogous endoscopic device including a plurality of interchangeable front housing portions ([0042]- surgical instrument system 10 further includes a plurality of disposable housings, for example, disposable housing 110 a ( FIG. 3A) and/or a disposable housing 110 b ( FIG. 3B)), each of the front housing portions having a different connector at a distal end of the front housing portion ([0049]- each disposable housing 110 a , 110 b , of the plurality of disposable housings, has a discrete color that matches a discrete color of one type of adapter assembly 200 a , 200 b and/or one type of end effector 300 a , 300 b; [0048]- In embodiments, at least a portion of an outer surface of housing portion 112 a has a colored coating deposited thereon. In other embodiments, at least a portion of housing portion 112 a is fabricated from a colored material. In one embodiment, at least a portion of housing portion 112 a may have a colored pattern, design, or other indicia), each connector configured to couple to one of a plurality of different cannulas (Figs. 4A & 4B; [0056]- surgical instrument system 10 further includes a plurality of adapter assemblies, for example, adapter assemblies 200 a and 200 b…surgical instrument system 10 may include various alternately configured adapter assemblies suitable for coupling inner core handle assembly 101).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Orbay to incorporate a connector having a different color configured to couple to one of a plurality of different cannulas, as taught by Chen. It would have been advantageous to make the combination in order to have disposable housings selected for use for a particular surgical procedure by matching a color of a disposable housing with a color of an adapter assembly and/or a color of an end effector ([0003] of Chen).
Additionally, Sundet teaches of an analogous endoscopic device including an eyepiece coupled to the rear housing portion (Fig. 1-eyepiece 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Orbay, as modified by Chen, to include an eyepiece that extends proximally of the housing, as taught by Sundet. It would have been advantageous to make the combination for observation by a medical practitioner ([0030] of Sundet).
Regarding claim 18, modified Orbay teaches the kit of claim 14, and Orbay further discloses wherein the one or more batteries ([0169]- The EM 400 (FIG. 37) may include…a battery (rechargeable or not)) comprise a flat button cell (The examiner notes that changes in shapes involve only routine skill in the art (See MPEP 2144.04 (IV)(B)).
Regarding claim 20, Orbay discloses a method of manufacturing a cordless endoscope (abstract- An endo-surgical device, system and method are provided), comprising: forming or providing a rear housing portion (Fig. 35A - handle 300); 
	forming or providing a plurality of interchangeable front housing portions (Fig. 35A - interchangeable cannula 302; [0153]- an embodiment of the present invention can include interchangeable cannulas with different tips for different purposes), each front housing portion coupleable to the rear housing portion along respective edges of the front housing portion and the rear housing portion to define a housing and ergonomic handpiece (Fig. 35A-36C), each of the front housing portions having a connector at a distal end of the front housing (see examiner’s annotated Fig. 35A), each connector configured to couple to one of a plurality of different cannulas ([0153]- an embodiment of the present invention can include interchangeable cannulas with different tips for different purposes); 
	selecting one of the plurality of front housing portions ([0153]- an embodiment of the present invention can include interchangeable cannulas with different tips for different purposes); 
	disposing electronics in a compartment ([0160]- the EM 400 is sized to be received within the handle 300 ), the electronics configured to operate one or more light sources in the cordless endoscope([0160]- the EM 400 is designed to…provide power to one or more LEDs located within the imaging device or the prow of the cannula or, alternatively, provide light to be transmitted to the distal end of the cannula via the light channel of an endoscope, optical fibers or light tunnel), the electronics comprising a battery  ([0169]- The EM 400 (FIG. 37) may include…a battery (rechargeable or not))and a printed circuit board assembly (PCBA) ([0170]- the EM 400 of that embodiment can include the electronic circuitry 420); and 
	coupling said one of the plurality of front housing portions to the rear housing portion to assemble the endoscope (Figs. 35A-36C), an endoscope tube extending distally of the front housing portion (Fig. 35A- endoscope 301); 
	wherein the assembled cordless endoscope is disposable as a single unit ([0153]- A reusable or disposable handle 300; [0156]- the EM can be disposable… a disposable cannula).
Orbay does not expressly teach each of the front housing portions having a different connector at a distal end of the front housing, disposing electronics in a compartment between said one of the plurality of front housing portions and the rear housing portion, and an eyepiece coupled to the rear housing portion.
However, in the same field of endeavor of endoscopy, Chen teaches of a method including each of the front housing portions ([0042]- surgical instrument system 10 further includes a plurality of disposable housings, for example, disposable housing 110 a ( FIG. 3A) and/or a disposable housing 110 b ( FIG. 3B)), having a different connector at a distal end of the front housing ([0049]- each disposable housing 110 a , 110 b , of the plurality of disposable housings, has a discrete color that matches a discrete color of one type of adapter assembly 200 a , 200 b and/or one type of end effector 300 a , 300 b), each connector configured to couple to one of a plurality of different cannulas (Figs. 4A & 4B; [0056]- surgical instrument system 10 further includes a plurality of adapter assemblies, for example, adapter assemblies 200 a and 200 b…surgical instrument system 10 may include various alternately configured adapter assemblies suitable for coupling inner core handle assembly 101) disposing electronics in a compartment between said one of the plurality of front housing portions and the rear housing portion (Fig. 3A-inner core handle assembly 101).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Orbay to incorporate a connector having a different color configured to couple to one of a plurality of different cannulas, and electronics in a compartment between said one of the plurality of front housing portions and the rear housing portion, as taught by Chen. It would have been advantageous to make the combination in order to have disposable housings selected for use for a particular surgical procedure by matching a color of a disposable housing with a color of an adapter assembly and/or a color of an end effector ([0003] of Chen).
Additionally, Sundet teaches of an analogous endoscopic device including an eyepiece coupled to the rear housing portion (Fig. 1-eyepiece 12),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Orbay to incorporate an eyepiece coupled to the rear housing portion, as taught by Sundet. It would have been advantageous to make the combination in order to eliminate the possibility of misplacement of the component during surgical procedures ([0013] of Sundet).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0195128 to Orbay et al. (hereinafter “Orbay”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and U.S. Publication No. 2015/0366560 to Chen et al. (hereinafter “Chen”) and in further view of U.S. Publication No. 2002/0095068 to Lubowski. 
Regarding claim 15, modified Orbay teaches the kit of claim 14, and Orbay further discloses wherein the housing, endoscope tube, and electronics are disposable as an integral unit ([0153]- A reusable or disposable handle 300; [0156]- the EM can be disposable… a disposable cannula), but neither Orbay nor Sundet nor Chen expressly teach wherein the eyepiece is disposable.
However, Lubowski teaches of an analogous endoscopic device wherein the eyepiece is disposable ([0059]- eyepiece 20 may be a separate disposable part).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Orbay to incorporate a disposable eyepiece, as taught by Lubowski. It would have been advantageous to make the combination in order to reduce contamination ([0051] of Lubowski).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0195128 to Orbay et al. (hereinafter “Orbay”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and U.S. Publication No. 2015/0366560 to Chen et al. (hereinafter “Chen”), and in further view of U.S. Publication No. 2020/0205644 to Nakajima.
Regarding claim 16, modified Orbay teaches the kit of claim 14, and Orbay further discloses further comprising a switch interface on the housing ([0158]-  Actuators,…buttons and/or other means of controlling the functions can be present on the handle), the switch interface being actuatable by a user ([0158]-  Actuators,…buttons and/or other means of controlling the functions can be present on the handle) but neither Orbay nor Sundet nor Chen expressly teach the switch interface being actuatable by a user to operate the one or more light sources.
However, Nakajima teaches of an analogous endoscopic device further comprising a switch interface on the housing actuatable by a user to operate a light source of the endoscope assembly (Fig. 2 - light source switch 143).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of modified Orbay to include a switch to operate a light source, as seen above in the teachings of Nakajima. It would have been advantageous to make the combination in order to emit light powered by the battery ([0048] of Nakajima).
Regarding claim 17, modified Orbay teaches the kit of claim 14, but neither Orbay nor Sundet nor Chen expressly teach wherein the one or more batteries include a AA alkaline battery.
However, Nakajima teaches of an analogous endoscopic device wherein the one or more batteries include a AA alkaline battery (Fig. 2 - battery accommodation section 142).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of modified Orbay to include an AA alkaline battery, as seen above in the teachings of Nakajima. It would have been advantageous to make the combination in order to emit light powered by the battery ([0048] of Nakajima).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0195128 to Orbay et al. (hereinafter “Orbay”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and U.S. Publication No. 2015/0366560 to Chen et al. (hereinafter “Chen”) and in further view of U.S. Publication No. 2014/0221749 to Grant.
Regarding claim 19, modified Orbay teaches the kit of claim 14, and Orbay further discloses wherein the housing, endoscope tube, electronics and eyepiece are sterilizable as a single unit ([0083]-As with the cannula … the handle…can be … capable of being re-sterilized for re-use), but neither Orbay nor Sundet nor Chen expressly teach using an ethylene oxide (EtO) sterilization process.
However, Grant teaches of an analogous endoscopic device wherein the endoscope assembly is configured for sterilization using an ethylene oxide (EtO) sterilization process (see [0104]- the handle 12 and the insertion section 14 …need…a pre-usage sterilization with ethylene oxide, radiation, or the like, during, for example, manufacture, assembly or packaging of the device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Orbay to incorporate an ethylene oxide (EtO) sterilization process, as seen above in the teachings of Grant. It would have been advantageous to make the combination in order to prevent contamination.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795